Citation Nr: 1607116	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  08-25 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to February 1990.  The Veteran died in February 2007.  The appellant seeks entitlement to VA benefits as his surviving spouse. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a June 2007 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In July 2010, the appellant was afforded a videoconference hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b)  (West 2014).  A transcript of this proceeding has been included in the claims folder.

In March 2011, the Board found that the appellant was entitled to recognition as the Veteran's surviving spouse and remanded the matter for additional development.  The Board also remanded the matter in May 2014 and January 2015 for additional development.  All development has been substantially completed.  Stegall v. West, 11 Vet. App. 268.





FINDINGS OF FACT

1. The Veteran died in February 2007 and the Certificate of Death lists the immediate cause of death as sepsis due to acute renal failure due to, or as a consequence of anemia, due to or as a consequence of pneumonia.

2. Contributing causes of death included arterial-venous malformation (AVM) and chronic obstructive pulmonary disease (COPD).

3. At the time of his death, the Veteran had service connection for discoid lupus erythematosus.

4. The service-connected discoid lupus erythematosus did not cause or contribute to the Veteran's primary or contributory causes of death. 

5. The Veteran's pneumonia, anemia, sepsis, AVM and COPD developed after service and have not been etiologically or causally related to active service and are not due to and have not been aggravated by his service-connected discoid lupus erythematosus.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a pre-decisional adjudication of the claim prior to providing a section 5103(a)-compliant notice.

The RO sent a notice letter to the appellant in April 2007.  The letter informed the appellant of the evidence and information required to substantiate a DIC claim based on a service-connected condition and based on a condition not yet service-connected.  The letter did not inform the appellant of the Veteran's service-connected disabilities, or in this case, his service-connected discoid lupus erythematosus prior to the initial June 2007 rating decision.  However, the appellant has not been prejudiced by this oversight as she indicated her actual knowledge of the Veteran's service-connected discoid lupus erythematosus in her notice of disagreement.  Further, a corrective notice was sent in March 2009 that listed the Veteran's service-connected lupus and informed the appellant that she must submit evidence that shows a disability was incurred or aggravated during service and was the primary or contributory cause of death.  The appellant's claim was readjudicated in a May 2009 supplemental statement of the case.  Because the claim was readjudicated after appropriate notice was mailed to the appellant, the Board finds that she has not been prejudiced by the timing of the notice.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In addition, the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's certificate of death is also of record.  In July 2011, June 2014 and March 2015, VA obtained opinions from VA examiners regarding the relationship, or lack thereof, between his service-connected condition and his causes of death.  The examiners reviewed the claims file and provided detailed opinions supported by rationale.  Accordingly, the examination reports are adequate for rating purposes.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Analysis

For service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.312.  When it is determined that a veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2014).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').

The appellant seeks service connection for the Veteran's cause of death.  The Veteran died in February 2007 and the Certificate of Death lists the immediate cause of death as sepsis due to acute renal failure due to, or as a consequence of anemia and pneumonia, with COPD and AVM contributing to death but not resulting in the underlying cause of death.  At the time of his death, the Veteran was service-connected for discoid lupus erythematosus.  The appellant is the Veteran's surviving spouse.

Of record are the appellant's statements.  In her notice of disagreement, the appellant alleges that the Veteran's service-connected discoid lupus erythematosus contributed to his cause of death because it prevented his body from fighting infectious conditions, such as sepsis and pneumonia.  She also claims that his causes of death, to include sepsis, anemia, pneumonia, renal failure, COPD and AVM should have been service-connected.  In support of her argument, she submitted articles describing systemic lupus erythematosus and sepsis.  In one article abstract, the author indicated that severe infections by opportunistic agents and common pathogens are frequent in patients suffering systemic lupus erythematosus and have become one of the leading causes of death.  However, the Board points out that the Veteran service-connected for discoid lupus erythematosus, and not systemic lupus erythematosus. 

The Board has considered the evidence submitted by the appellant but finds that her arguments are not sufficient to support her claim.  First, the Board has considered her lay evidence.  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.  In this case, while the appellant is competent to report symptoms that she observed, she is not competent to provide an opinion regarding the etiology of the Veteran's sepsis, anemia, pneumonia, renal failure, COPD or AVM because the etiology of these disorders cannot be readily observed by laypersons.  She is also not competent to opine as to the relationship between these disorders and his service-connected discoid lupus erythematosus because these relationships, if any, cannot be observed by laypersons.  The etiology of the Veteran's primary and contributory causes of death cannot be determined without medical expertise, which the appellant has not been shown to have.  As such, her allegations have no probative value.

The Board has also considered the articles submitted in support of her claim.  However, the articles are not pertinent to the claim since they do not indicate a relationship between discoid lupus erythematosus and the primary or contributory causes of death.  Moreover, as discussed below, VA examiners have found no relationship between the Veteran's discoid lupus erythematosus and his primary or contributory causes of death.  As such, the articles have no probative value.

The Board has reviewed all of the medical records associated with the claims file.  None indicate a relationship between the Veteran's service-connected discoid lupus erythematosus and his primary or contributory causes of death, to include sepsis, anemia, pneumonia, renal failure, COPD, and AVM.  Following the Board's remand, the RO obtained a VA medical opinion in July 2011.  The examiner reviewed the claims file and indicated that based on the available evidence, the Veteran's symptoms of discoid lupus erythematosus did not extend beyond the common symptoms of hair loss, scars, and red, disk-shaped patches on the skin that were scaly or crusty.  The examiner found no evidence that the Veteran ever suffered severe or life-threatening symptoms of the disease.  The examiner opined that the Veteran's cause of death was less likely as not caused by or the result of his service-connected discoid lupus erythematosus and further found no evidence that the sepsis, anemia, pneumonia, renal failure, and COPD were caused by or the result of his service-connected condition.  In the rationale, the examiner stated that discoid lupus erythematosus is an autoimmune disorder affecting the skin.  It can cause skin rash or lesions that usually appear on the nose and cheeks.  She also stated that loss of hair and changes in the skin pigment also occur with the disorder.  The examiner noted that discoid lupus erythematosus could be a sign of systemic lupus erythematosus, which could be associated with life-threatening symptoms such as chest pain or pressure, difficulty breathing or rapid breathing, inability to urinate, irregular heart rate, pale or blue lips, and rapid heart rate.  The symptoms for discoid lupus erythematosus and systemic lupus erythematosus did not include sepsis, anemia, pneumonia, renal failure, or COPD.

The Board obtained another opinion in June 2014 addressing the causes of the Veteran's death.  The examiner discussed discoid lupus erythematosus and noted that pursuant to the literature, the condition, unlike systemic lupus erythematosus, had a low prevalence and incidence or systemic disease.  Although chronic, she stated that discoid lupus erythematosus is limited to the cutaneous skin and therefore is less likely systemic in nature.  The examiner stated that as noted in the clinical files, the Veteran's clinical manifestations were limited to loss of hair, scars from lesions, and red, scaly crusty disk-shaped patches on the skin.  She noted that the clinical file was silent for systemic manifestations because the pathophysiology and biological concept of discoid lupus erythematosus is less likely than not related to systemic conditions.  Therefore, she opined that it was less likely than not that the Veteran's sequential and immediate causes of death were caused or aggravated by his discoid lupus erythematosus because discoid lupus erythematosus clinical manifestations involve the cutaneous skin and soft tissue rather than systemic pathology.  In the alternative, she found the immediate causes of death, to include sepsis, pneumonia, and acute renal failure, were at least as likely as not attributed to the Veteran's diminished systemic conditions, to include cardiovascular disease, diminished respiratory function, alcohol and substance (tobacco) abuse and residual hematologic conditions.

The examiner noted that the Veteran died of sepsis, anemia, pneumonia, acute renal failure, and COPD.  She also noted that the death certificate indicated that the Veteran smoked tobacco and that the manner of death was considered a natural progress towards the end of life.  She observed that over a 10 day period, the Veteran first developed pneumonia, followed by acute renal failure with progression of anemia on day 7, and then he succumbed to sepsis.  She found that his use of tobacco was at least as likely as not related to and contributory to his COPD.  She noted that the current medical literature was silent for a relationship between discoid lupus erythematosus to anemia, pneumonia, acute renal failure, and COPD.  Therefore, she found it less likely than not that the Veteran's death was related to or aggravated by his discoid lupus erythematosus.

The examiner also found no relationship between the Veteran's discoid lupus erythematosus and systemic conditions, to include cardiovascular disease, uncontrolled, hypertension, hematological conditions, and substance abuse.  She noted that in January 2003, the Veteran was admitted to the hospital in November 2002 with shortness of breath and pitting lower extremity edema.  The Veteran was found to be anemic and in alcoholic ketoacidosis, and based on the evidence, the examiner found that the pitted edema was as least as likely as not related to his cardiovascular condition.  She observed that the Veteran experienced long-term hypertension, gastritis, and alcohol and tobacco abuse.  She pointed out that the Veteran had been anemic since 1999.  Therefore, she opined that it is as least as likely as not that the Veteran's underlying systemic conditions, to include cardiovascular, uncontrolled hypertension, hematological conditions as well as residuals sustained from long-term substance abuse were related to or aggravated his cause of death.  She stated that current medical literature was silent for a relationship, to include aggravation, between discoid lupus erythematosus and systemic conditions, to include cardiovascular disease, uncontrolled, hypertension, hematologic and substance abuse.

The examiner also pointed out that the evidence clearly shows that the acute renal failure, sepsis, and pneumonia were acute, transient and life threatening.  Therefore, she found it less likely than not that these sequential and immediate causes of death were in any way related to or caused by his military service.

In an addendum opinion, the examiner stated that it is less likely than not that the Veteran's COPD manifested while in service because of the lack of medically-based, clinical evidence of any manifested respiratory and/or cardiovascular conditions while in service.  The examiner addressed the Veteran's medical history and history of smoking.  She observed that service treatment records showed normal chest films and did not indicate any presence of cardiopulmonary disease.  She further noted that testing was negative for COPD in December 2001 and that a diagnosis of COPD did not appear until November 2004.  The examiner stated that the medical literature strongly defines cigarette smoking as the leading risk factor associated with COPD.  Therefore, she opined that it is as least as likely as not that the Veteran's claimed respiratory conditions were caused by or related to his long-term behavioral history of smoking and were not clinically evident while in service.

In the addendum, the examiner again noted that on the certificate of death, smoking was indicated.  She stated that the use of tobacco was at least as likely as not related to and contributory to his COPD.  Thus, she found it as least as likely as not that the Veteran's COPD related to his development of pneumonia and subsequent death.

Based on the above, the Board finds that the evidence of record weighs against service connection for the cause of the Veteran's death.  The Board has explored every possible avenue to allow compensation for the cause of the Veteran's death; however, the evidence is against the claim.  Here, the Veteran was service connected only for discoid lupus erythematosus at the time of his death.  As the examiners clearly stated, the service-connected condition did not cause or contribute to the Veteran's death.  None of the examiners found a nexus based on causation or aggravation between discoid lupus erythematosus and any of the identified primary or contributory causes of death.  Further, no nexus between the primary or contributory causes of death and service were found.  The examiners provided detailed rationales in support of their findings, to include summary of medical records and citation to medical literature.  

Accordingly, service connection for the cause of Veteran's death is not warranted.  The evidence of record simply does not establish either on a direct or presumptive basis that the Veteran's primary or contributory causes of death were caused by his military service or in any way related to his service-connected discoid lupus erythematosus.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


